                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 ANTHONY HILL,

               Petitioner,                            CIVIL ACTION NO.: 6:19-cv-104

        v.

 AIMEE SMITH, Warden,

               Respondent.

                                        ORDER

       After a careful and de novo review of the entire record, the Court concurs with the

Magistrate Judge’s January 10, 2020 Report and Recommendation, (doc. 6), to which Petitioner

has not filed objections. Accordingly, the Court ADOPTS the Report and Recommendation,

(doc. 6), as the opinion of the Court and DISMISSES Petitioner’s 28 U.S.C. § 2254 Petition

WITHOUT PREJUDICE. Petitioner is also not entitled to a Certificate of Appealability,

rendering moot any request for in forma pauperis status on appeal. The Court DIRECTS the

Clerk of Court to CLOSE this case.

       SO ORDERED, this 18th day of February, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
